 

 

$150,000,000

 

 

NorthWestern Corporation

 

 

6.04% First Mortgage Bonds due 2016

 

 

 

PURCHASE AGREEMENT

 

 

September 6, 2006

 

 

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.,

As Representatives of the Several Purchasers,

 

c/o Credit Suisse Securities (USA) LLC,

 

Eleven Madison Avenue,

 

 

New York, N.Y. 10010-3629

 

 

Dear Sirs:

 

1. Introductory. NorthWestern Corporation, a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several initial purchasers named in Schedule A hereto (the
“Purchasers”) U.S. $150,000,000 principal amount of its 6.04% First Mortgage
Bonds due 2016 (“Offered Securities”). The United States Securities Act of 1933,
as amended, is herein referred to as the “Securities Act”.

 

The Offered Securities are to be issued under the Mortgage and Deed of Trust,
dated as of October 1, 1945, of the Company (as successor to NorthWestern
Energy, L.L.C., in turn successor to The Montana Power Company) to The Bank of
New York (as successor to Guaranty Trust Company of New York), as corporate
trustee (the “Trustee”), and Ming Ryan (as indirect successor to Arthur E.
Burke), as individual trustee, as amended and supplemented by various
instruments including the supplemental indenture, to be dated as of the Closing
Date (as defined herein) (the “Supplemental Indenture”), establishing the terms
of the Offered Securities, such Mortgage and Deed of Trust, as so amended and
supplemented, being hereinafter called the “Mortgage”.

 

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement, to be dated as of the Closing Date, among the
Company and the Purchasers (the “Registration Rights Agreement”), pursuant to
which the Company will agree to file a registration statement with the
Securities and Exchange Commission (the “Commission”) registering an exchange
offer or the resale of the Offered Securities under the Securities Act.

 

 

The Company hereby agrees with the several Purchasers as follows:

 

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Purchasers that:

 

(a)     A preliminary offering circular (the “Preliminary Offering Circular”)
dated September 5, 2006 relating to the Offered Securities and a final offering
circular (the “Final Offering Circular”) disclosing the offering price and other
terms of the Offered Securities, dated as of the date of this Agreement (even if
finalized and issued subsequent to the date of this Agreement) have been or will
be prepared by the Company. “General Disclosure Package” means the Preliminary
Offering Circular, together with any Issuer Free Writing Communication (as
hereinafter defined) existing at the Applicable Time (as hereinafter defined)
and the information which is intended for general distribution to prospective
investors, as evidenced by it being specified in Schedule C to this Agreement
(including the term sheet listing the final terms of the Offered Securities and
their offering, included in Schedule C to this Agreement, which is referred to
as the “Terms Communication”). “Applicable Time” means 3:15 pm (New York City
time) on the date of this Agreement

 

 

 

 


--------------------------------------------------------------------------------



 

or such other time as may be agreed upon by the parties hereto. As of the date
of this Agreement and at all times subsequent thereto up to the Closing Date,
the Final Offering Circular does not and will not include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading. At the Applicable Time and at all times subsequent thereto
up to the Closing Date, neither (i) the General Disclosure Package, nor (ii) any
individual Supplemental Marketing Material (as hereinafter defined), when
considered together with the General Disclosure Package, included or will
include any untrue statement of a material fact or omitted or will omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon written information furnished to the
Company by any Purchaser through Credit Suisse Securities (USA) LLC or Deutsche
Bank Securities Inc. (collectively, the “Representatives”) specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section 8(b) hereof. On the date of this Agreement, the
Company’s Annual Report on Form 10-K most recently filed with the Commission and
all subsequent reports (collectively, the “Exchange Act Reports”) which have
been filed by the Company with the Commission or sent to holders pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) do not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering Circular.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records. “Supplemental Marketing Material”
means any Issuer Free Writing Communication other than any Issuer Free Writing
Communication specified in Schedule C to this Agreement.

 

(b)    The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package and the Final Offering Circular; and
the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure so to qualify or to be in good standing would not, individually or in
the aggregate, result in a material adverse effect on the condition (financial
or other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”).

 

(c)     The Company has no “significant subsidiaries” (as such term is defined
in Rule 1-02 of Regulation S-X).

 

(d)    The Mortgage has been duly authorized by the Company and, when the
Supplemental Indenture has been duly executed and delivered by the Company and
assuming the due authorization, execution and delivery of the Supplemental
Indenture by the Trustee, will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that enforcement of the lien thereof may be limited by the effect of
certain laws of the jurisdictions in which the physical properties covered
thereby are located upon the remedies provided in the Mortgage, which
limitations, however, do not make the remedies afforded inadequate for the
realization of the benefits of the security provided by the Mortgage, and except
as enforceability of such lien may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights, and except that the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding thereof may be brought).

 

 

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

(e)     The Offered Securities have been duly authorized by the Company and,
when delivered and paid for pursuant to this Agreement on the Closing Date, will
be duly executed, authenticated, issued and delivered, and will constitute valid
and binding obligations of the Company, entitled to the benefits of the security
provided by the lien of the Mortgage (except to the extent that enforceability
of such lien may be limited by the effect of certain laws of the jurisdictions
in which the physical properties covered thereby are located upon the remedies
provided in the Mortgage, which limitations, however, do not make the remedies
afforded inadequate for the realization of the benefits of the security provided
by the Mortgage, and except as enforceability of such lien may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights, and except that the availability
of the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding thereof may be brought).

 

(f)     The Mortgage (excluding the Supplemental Indenture) constitutes, and the
Mortgage, when the Supplemental Indenture shall have been duly filed for
recording and recorded, will constitute, a valid and enforceable first mortgage
lien for the equal and proportionate security of the first mortgage bonds issued
or to be issued thereunder, upon substantially all of the physical properties
and franchises of the Company which are specifically described therein as
subject to the lien thereof and which are used or useful in the conduct of the
Company’s utility business in Montana and Wyoming, free from all prior liens,
charges or encumbrances (other than Excepted Encumbrances (as defined in the
Mortgage); and other than, in the case of property acquired after the date of
the original execution and delivery of the Mortgage, vendors’ liens, purchase
money mortgages and any other liens thereon at the time of acquisition thereof)
(except to the extent that enforceability of such lien may be limited by the
effect of certain laws of the jurisdictions in which the physical properties
covered thereby are located upon the remedies provided in the Mortgage, which
limitations, however, do not make the remedies afforded inadequate for the
realization of the benefits of the security provided by the Mortgage, and except
as enforceability of such lien may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights, and except that the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought); and the after-acquired
property clause in the Mortgage subjects to the lien thereof all after-acquired
utility property of the Company’s utility business in Montana and Wyoming as
provided therein (except such thereof as is expressly excepted from the lien of
the Mortgage).

 

(g)    The Mortgage (excluding the Supplemental Indenture and including any
necessary related financing statements) has been filed and recorded wherever and
to the extent necessary to perfect the lien thereof upon the properties now
owned by the Company and intended to be subject thereto; all fees or taxes in
connection therewith have been paid and no other filing or recordation is
presently necessary in order to perfect the lien of the Mortgage on such
properties.

 

(h)    No filing or recording of the Supplemental Indenture is necessary to
perfect the lien of the Mortgage upon the properties now owned by the Company
and intended to be subject thereto or to extend such lien for the benefit of the
Offered Securities to be issued thereunder; no re-recording or refiling of the
Mortgage or any other instruments or documents (except for periodic filings
which extend the effectiveness of financing statements) is required to preserve
and protect the lien of the Mortgage; and under the present laws of the states
in which the property intended to be subject to the lien of the Mortgage is
located, no further supplemental indentures or other instruments or documents
are required to be executed, filed and/or recorded to extend the lien of the
Mortgage to after-acquired property; however, the Company is required by the
terms of the Mortgage to promptly record and file the Supplemental Indenture.

 

(i)      The Company has good and marketable title to all properties owned by it
which are subject to the Mortgage, subject only (a) to the lien of the Mortgage,
(b) to Excepted Encumbrances (as defined in the Mortgage) and (c) to minor
exceptions and defects which do not, in the aggregate, materially interfere with
the use by the Company of such properties for the purposes for which they are
held, materially detract from the value of said properties or in any material
way impair the security afforded by the Mortgage; and such properties constitute
and comprise substantially all of the utility properties directly owned by the
Company in the States of Montana and Wyoming.

 

 

 

 

3

 

 


--------------------------------------------------------------------------------



 

 

(j)      The descriptions of the Offered Securities, the Mortgage and the
Registration Rights Agreement in the General Disclosure Package and the Final
Offering Circular are accurate in all material respects.

 

(k)      Except as disclosed in the General Disclosure Package and the Final
Offering Circular, there are no contracts, agreements or understandings between
the Company and any person that would give rise to a valid claim against the
Company or any Purchaser for a brokerage commission, finder’s fee or other like
payment.

 

(l)      No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement, the Registration Rights Agreement
or the Mortgage in connection with the issuance and sale of the Offered
Securities by the Company except for filings with or the orders of (i) the
Commission declaring the Exchange Offer Registration Statement or, if required,
the Shelf Registration Statement (each as defined in the Registration Rights
Agreement) effective, (ii) the Montana Public Service Commission (“MPSC”), (iii)
the Federal Energy Regulatory Commission (“FERC”), or as may otherwise be
required under state securities laws or as have already been obtained.

 

(m)    The execution, delivery (or assumption) and performance of this
Agreement, the Mortgage and the Registration Rights Agreement and the issuance
and sale of the Offered Securities and compliance with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) any statute, any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any subsidiary of the Company
or any of their properties, or (ii) any agreement or instrument to which the
Company or any such subsidiary is a party or by which the Company or any such
subsidiary is bound or to which any of the properties of the Company or any such
subsidiary is subject, or (iii) the charter or by-laws of the Company or any
such subsidiary, except, in the case of (i) and (ii) above, for breaches or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect, and the Company has full power and authority to authorize, issue
and sell the Offered Securities as contemplated by this Agreement.

 

(n)    The Company has all the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(o)    On the date hereof, the authorized, issued and outstanding capital stock
of the Company is as set forth in the General Disclosure Package and the Final
Offering Circular in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to
reservations, agreements or employee benefit plans referred to in the General
Disclosure Package and the Final Offering Circular). The shares of issued and
outstanding capital stock of the Company on the date hereof and on the Closing
Date have been, and will be, duly authorized and validly issued and are, and
will be, fully paid and non-assessable; none of the outstanding shares of
capital stock of the Company on the date hereof and on the Closing Date was, or
will have been, issued in violation of the preemptive or other similar rights of
any securityholder of the Company.

 

(p)    The Company and its subsidiaries possess adequate certificates, licenses,
approvals, franchises, authorizations or permits (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by them,
except where the failure to have such Governmental Licenses would not,
individually or in the aggregate, have a Material Adverse Effect; and have not
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate result in a
Material Adverse Effect.

 

(q)            Except as otherwise disclosed in the General Disclosure Package
and the Final Offering Circular, no labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company, is
imminent that would have a Material Adverse Effect.

 

 

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

(r)The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them except in cases in
which the failure to own or possess such intellectual property rights would not,
individually or in the aggregate, have a Material Adverse Effect, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

 

(s)     Except as disclosed in the General Disclosure Package and the Final
Offering Circular or would not, singly or in the aggregate, result in a Material
Adverse Effect, (A) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”); and (B) to the knowledge of the Company there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any environmental laws against the
Company or any of its subsidiaries.

 

(t)             Except as disclosed in the General Disclosure Package and the
Final Offering Circular, there are no pending actions, suits or proceedings
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company to
perform its obligations under the Mortgage, this Agreement or the Registration
Rights Agreement, to issue and deliver the Offered Securities; and to the
knowledge of the Company no such actions, suits or proceedings have been
threatened.

 

(u)    The FERC has issued an appropriate order or orders with respect to the
issuance and sale of the Offered Securities in accordance with this Agreement
(the “FERC Order”); the FERC Order is in full force and effect and the issuance
of the Offered Securities pursuant to this Agreement is in conformity with the
terms of the FERC Order.

 

(v)    The MPSC has issued an appropriate order or orders with respect to the
issuance and delivery of the Offered Securities in accordance with this
Agreement and the Mortgage (the “MPSC Order”); the MPSC Order is in full force
and effect and the issuance and delivery of the Offered Securities pursuant to
this Agreement is in conformity with the terms of the MPSC Order.

 

(w)    Deloitte & Touche LLP, who audited the financial statements of the
Company of the Company incorporated by reference in the General Disclosure
Package and the Final Offering Circular, is an independent registered public
accounting firm with respect to the Company within the meaning of the Securities
Act and the applicable published rules and regulations thereunder (“Rules and
Regulations”)

 

(x)             The financial statements incorporated by reference in the
General Disclosure Package and the Final Offering Circular present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and, except as otherwise disclosed in the General
Disclosure Package and the Final Offering Circular, such financial statements
have been prepared in conformity with the generally accepted accounting
principles in the United States applied on a consistent basis (except that the
unaudited financial statements may be subject to normal year-end adjustments)
throughout the periods involved; and the assumptions used in preparing the pro
forma financial statements included in the General Disclosure Package and the
Final Offering Circular provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions and the pro forma columns therein reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.

 

 

 

 

5

 

 


--------------------------------------------------------------------------------



 

 

(y)   Since the date of the latest audited financial statements incorporated by
reference in the General Disclosure Package and the Final Offering Circular,
except as disclosed in the General Disclosure Package and the Final Offering
Circular, there has been no material adverse change, nor any development or
event involving a prospective material adverse change, in the condition
(financial or other), business, properties or results of operations of the
Company and its subsidiaries taken as a whole, and, except as disclosed in or
contemplated by the General Disclosure Package and the Final Offering Circular,
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.

 

(z)     The Company is subject to the reporting requirements of either Section
13 or Section 15(d) of the Securities Exchange Act of 1934 and files reports
with the Commission on the Electronic Data Gathering, Analysis, and Retrieval
(EDGAR) system.

 

(aa)   The Company is not an open-end investment company, unit investment trust
or face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”); and the Company is not and, after giving effect to
the offering and sale of the Offered Securities and the application of the
proceeds therefrom as described in the General Disclosure Package and the Final
Offering Circular, will not be required to be so registered under the Investment
Company Act.

 

(bb)  Any certificate signed by any officer of the Company or any of its
subsidiaries delivered to the Purchasers or to counsel for the Purchasers in
connection with this Agreement shall be deemed a representation and warranty by
the Company, to the Purchasers as to the matters covered thereby.

 

(cc)          No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Offered Securities are listed
on any national securities exchange registered under Section 6 of the Exchange
Act or quoted in a U.S. automated inter-dealer quotation system.

 

(dd)          Subject to the accuracy of the representations and warranties and
the due performance of the agreements of the Purchasers in Section 4 of this
Agreement (including, without limitation, the transfer restrictions referred to
therein), the offer, sale and delivery of the Offered Securities to the
Purchasers in the manner contemplated by this Agreement and the General
Disclosure Package and the Final Offering Circular and the initial resale of the
Offered Securities by the Purchasers in the manner contemplated in the Offering
Document and this Agreement, do not require registration under the Securities
Act, and the Supplemental Indenture does not require qualification under the
United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”).

 

(ee)   Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or (B)
with respect to any such securities sold in reliance on Rule 903 of Regulation S
(“Regulation S”) under the Securities Act, by means of any directed selling
efforts within the meaning of Rule 902(c) of Regulation S. The Company, its
affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S in connection
with the offering of the Offered Securities outside the United States. The
Company has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.

 

(ff)    The entities listed on Schedule B hereto are the only subsidiaries
(within the meaning of Rule 405 under the Securities Act), direct or indirect,
of the Company.

 

(gg)  The Exchange Securities have been duly authorized by the Company, and when
executed, authenticated, issued and delivered in the manner provided for in the
Mortgage and the Registration Rights Agreement, the Exchange Securities will
constitute valid and binding obligations of the Company entitled to

 

 

 

6

 

 


--------------------------------------------------------------------------------



 

the benefits of the Mortgage (except to the extent that enforceability of such
lien may be limited by the effect of certain laws of the jurisdictions in which
the physical properties covered thereby are located upon the remedies provided
in the Mortgage, which limitations, however, do not make the remedies afforded
inadequate for the realization of the benefits of the security provided by the
Mortgage, and except as enforceability of such lien may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights, and except that the availability
of the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding thereof may be brought).

 

(hh)  The Registration Rights Agreement has been duly authorized by the Company
and when the Registration Rights Agreement has been duly executed and delivered
by the Company (assuming the due authorization, execution and delivery by the
Purchasers), the Registration Rights Agreement will be a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law) or an implied covenant of good faith and fair
dealing, and except that rights to indemnification thereunder may be limited by
federal or state securities laws or public policy thereto.

 

(ii)     Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or other governance documents or in default in the
performance of any obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries or their respective property is bound, which,
individually or in the aggregate, would have a Material Adverse Effect.

 

(jj)     There are no contracts or agreements between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
or to require the Company to include such securities with the Exchange
Securities registered pursuant to any Exchange Offer Registration Statement.

 

(kk)   Neither the Company nor any of its subsidiaries nor any agent thereof
acting on the behalf of them has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Offered
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

 

(ll)     No “nationally recognized statistical rating organization” as such term
is defined for purposes of Rule 436(g)(2) under the Securities Act (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company in order for the Company to
maintain a rating of at least as high as any rating of the Offered Securities
assigned to the Company as of the date hereof, or (ii) has indicated to the
Company that it is considering (a) the downgrading, suspension, or withdrawal
of, or any review for a possible downgrading in any rating so assigned or (b)
any negative change in the outlook for any rating of the Offered Securities.

 

(mm) The sale of the Offered Securities pursuant to Regulation S is not part of
a plan or scheme to evade the registration provisions of the Securities Act.

 

(nn)  The Company maintains and will maintain “disclosure controls and
procedures” (as defined in Rules 13a-15 and 15d-15(e) of the Exchange Act)
reasonably designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported in accordance with the Exchange Act
and the rules and regulations thereunder. The Company has carried out and will
carry out evaluations, under the supervision and with the participation of the
Company’s principal executive and principal financial officers, of the
effectiveness of the Company’s disclosure controls and procedures in accordance
with Rule 13a-15 of the Exchange Act.

 

 

 

 

7

 

 


--------------------------------------------------------------------------------



 

 

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to each
Purchaser, and each Purchaser agrees, severally and not jointly, to purchase
from the Company, the principal amount of Offered Securities set forth in
Schedule A to this Agreement opposite the name of such Purchaser at the price
set forth in Schedule A to this Agreement.

 

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the General Disclosure Package and the Final Offering Circular. Payment for the
Offered Securities shall be made by the Purchasers in Federal (same day) funds
by official check or checks or wire transfer to an account at a bank acceptable
to the Representatives drawn to the order of the Company at the office of Dewey
Ballantine LLP at 1301 Avenue of the Americas, New York, New York at 10:00 A.M.
(New York time), on September 13, 2006, or at such other time not later than
seven full business days thereafter as the Representatives and the Company
determine, such time being herein referred to as the “Closing Date”, against
delivery to the Trustee as custodian for DTC of the Global Securities
representing all of the Securities. The Global Securities will be made available
for checking at the above office of Dewey Ballantine LLP, at least 24 hours
prior to the Closing Date.

 

4. Representations by Purchasers; Resale by Purchasers.  (a)   Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

 

(a) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities only in accordance with Rule 903 or
Rule 144A under the Securities Act (“Rule 144A”). Accordingly, neither such
Purchaser nor its affiliates, nor any persons acting on its or their behalf,
have engaged or will engage in any directed selling efforts with respect to the
Offered Securities, and such Purchaser, its affiliates and all persons acting on
its or their behalf have complied and will comply with the offering restrictions
requirement of Regulation S and Rule 144A.

 

(b) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.

 

(c) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

 

(d) Each of the Purchasers severally represents and agrees that (i) it has not
offered or sold and prior to the expiry of a period of six months from the
Closing Date, will not offer or sell any Offered Securities to persons in the
United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995; (ii) it
has only

 

 

 

8

 

 


--------------------------------------------------------------------------------



 

communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Securities in circumstances in which section 21(1) of the FSMA does not apply to
the Issuer; and (iii) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Offered Securities in, from or otherwise involving the United Kingdom

 

5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:

 

(a) The Company will advise the Representatives promptly of any proposal to
amend or supplement the Preliminary or Final Offering Circular and will not
effect such amendment or supplementation without the Representatives’ consent,
which consent shall not be unreasonably withheld or delayed. If, at any time
prior to the completion of the initial resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material included or would
include an untrue statement of a material fact or omitted or would omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at such time, not misleading, the Company
promptly will notify the Representatives of such event and promptly will
prepare, at its own expense, an amendment or supplement which will correct such
statement or omission. Neither the Representatives’ consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.

 

(b) The Company will furnish to the Representatives copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package, the Final Offering Circular, all amendments and supplements
to such documents and each item of Supplemental Marketing Material, in each case
as soon as available and in such quantities as the Representatives reasonably
request. At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company will promptly furnish or cause to be furnished to
the Representatives (and, upon request, to each of the other Purchasers) and,
upon request of holders and prospective purchasers of the Offered Securities, to
such holders and purchasers, copies of the information required to be delivered
to holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Offered Securities. The Company will pay the expenses of printing
and distributing to the Purchasers all such documents.

 

(c) The Company will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions in the United States and Canada as the Representatives
reasonably designate and will continue such qualifications in effect so long as
required for the initial resale of the Offered Securities by the Purchasers,
provided that the Company will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any such state
or subject itself to taxation in respect of doing business.

 

(d) During the period of two years after the Closing Date, the Company will,
upon request, furnish to the Representatives, each of the other Purchasers and
any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Offered Securities.

 

(e) During the period of two years after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.

 

(f) During the shorter of (i) the period of two years after the Closing Date and
(ii) the period from the Closing Date until the date upon which the transfer
restrictions applicable to the Offered Securities shall no longer apply, the
Company will not be or become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

 

 

 

 

9

 

 


--------------------------------------------------------------------------------



 

 

(g) The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Mortgage and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and, as applicable, the Exchange Securities (as defined in the Registration
Rights Agreement), the preparation and printing of this Agreement, the
Registration Rights Agreement, the Offered Securities, the Mortgage, the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements thereto, each item of Supplemental Marketing Material and any other
document relating to the issuance, offer, sale and delivery of the Offered
Securities and as applicable, the Exchange Securities; (iii) the cost of any
advertising approved by the Company in connection with the issue of the Offered
Securities; (iv) any expenses (including reasonable fees and disbursements of
counsel for the Purchasers) incurred in connection with qualification of the
Offered Securities or the Exchange Securities for sale under the laws of such
jurisdictions in the United States and Canada as the Representatives reasonably
designate and the printing of memoranda relating thereto; (v) any fees charged
by investment rating agencies for the rating of the Offered Securities or the
Exchange Securities; and (vi) the expenses incurred in distributing the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers.

 

(h) In connection with the offering, until the Representatives shall have
notified the Company and the other Purchasers of the completion of the initial
resale of the Offered Securities, neither the Company nor any of its affiliates
has or will, either alone or with one or more other persons, bid for or purchase
for any account in which it or any of its affiliates has a beneficial interest
any Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither it nor any of its affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Offered Securities.

 

(i) The Company will not offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, or file with the Commission a registration
statement under the Securities Act relating to, debt securities issued or
guaranteed by the Company and having a maturity of more than one year from the
date of issue, or publicly disclose the intention to make any such offer, sale,
pledge, disposition or filing, without the prior written consent of the
Representatives for a period beginning at the date of this Agreement and ending
on the Closing Date. The Company will not at any time offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any securities
under circumstances where such offer, sale, pledge, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act or the
safe harbor of Regulation S thereunder to cease to be applicable to the offer
and sale of the Offered Securities.

 

6. Free Writing Communications. (a) The Company represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Purchaser
represents and agrees that, unless it obtains the prior consent of the Company
and the Representatives, it has not made and will not make any offer relating to
the Offered Securities that would constitute an Issuer Free Writing
Communication.

 

(b) The Company consents to the use by a Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Circular or (ii) does not contain any material
information about the Company or its securities that was provided by or on
behalf of the Company, it being understood and agreed that any such Free Writing
Communication referred to in clause (i) or (ii) shall not be an Issuer Free
Writing Communication for purposes of this Agreement.

 

7. Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

 

 

 

10

 

 


--------------------------------------------------------------------------------



 

 

(a)     The Purchasers shall have received a letter, dated the date of this
Agreement, of Deloitte & Touche LLP confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the Rules and Regulations and to the effect that:

 

(i) in their opinion the financial statements examined by them and incorporated
by reference in the Preliminary and Final Offering Circular comply as to form in
all material respects with the applicable accounting requirements of the
Securities Act and the related published Rules and Regulations that would apply
to the Preliminary or Final Offering Circular if it were a prospectus included
in a registration statement filed under the Securities Act;

 

(ii) they have performed the procedures specified by the standards of the Public
Company Accounting Oversight Board (United States) for a review of interim
financial information as described in PCAOB Interim Standard AU 722, Interim
Financial Information, on the unaudited financial statements incorporated by
reference in the Offering Document;

 

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A) the unaudited financial statements incorporated by reference in the
Preliminary and Final Offering Circular do not comply as to form in all material
respects with the applicable accounting requirements of the Securities Act and
the related published Rules and Regulations or any material modifications should
be made to such unaudited financial statements for them to be in conformity with
accounting principles generally accepted in the United States of America;

 

(B) at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, there was any change in the common stock or any increase
in long-term debt of the Company or any decrease in consolidated net current
assets or shareholders’ equity, as compared with amounts shown on the latest
balance sheet incorporated by reference in the Preliminary and Final Offering
Circular; or

 

(C) for the period from the closing date of the latest income statement
incorporated by reference in the Preliminary and Final Offering Circular to the
closing date of the latest available income statement read by such accountants
there were any decreases, as compared with the corresponding period of the
previous year, in consolidated operating revenues, operating income, or net
income;

 

except in all cases set forth in clauses (B) and (C) above for changes,
increases or decreases which the Preliminary and Final Offering Circular
disclose have occurred or may occur or which are described in such letter; and

 

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the
Preliminary Offering Circular, each other document comprising any part of the
General Disclosure Package, the Final Offering Circular and each item of
Supplemental Marketing Material (other than any Supplemental Marketing Material
that is an electronic road show) and the Exchange Act Reports (to the extent
that such dollar amounts, percentages and other financial information are
derived from the general accounting records of the Company and its subsidiaries
subject to the internal controls of the Company’s accounting system or are
derived directly from such records by analysis or computation) with the results
obtained from inquiries, a reading of such general accounting records and other
procedures specified in such letter and have found such dollar amounts,
percentages and other financial information to be in agreement with such
results, except as otherwise specified in such letter.

 

 

 

 

11

 

 


--------------------------------------------------------------------------------



 

 

(b)    Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the reasonable judgment of a majority in interest of the
Purchasers including the Representatives, is material and adverse and makes it
impractical or inadvisable to proceed with completion of the offering or the
sale of and payment for the Offered Securities; (ii) any downgrading in the
rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Company
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement that the Company has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls as would, in the reasonable
judgment of a majority in interest of the Purchasers including the
Representatives, be likely to prejudice materially the success of the proposed
issue, sale or distribution of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market, (iv) any material
suspension or material limitation of trading in securities generally on the New
York Stock Exchange, or any setting of minimum prices for trading on such
exchange, (v) any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market; (vi) any banking moratorium declared
by U.S. Federal or New York authorities; (vii) any major disruption of
settlements of securities or clearance services in the United States or (viii)
any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity or emergency if, in the reasonable judgment
of a majority in interest of the Purchasers including the Representatives, the
effect of any such attack, outbreak, escalation, act, declaration, calamity or
emergency makes it impractical or inadvisable to proceed with completion of the
offering or sale of and payment for the Offered Securities.

 

 

(c)

The Purchasers shall have received an opinion, dated the Closing Date, from:

 

(i)Leonard, Street & Deinard, Professional Association, counsel for the Company,
substantially in the form attached hereto as Schedule D.

 

(ii)Thomas Knapp, Esq., Vice President, General Counsel and Corporate Secretary
of the Company, substantially in the form attached hereto as Schedule E.

 

(iii)Wayne Harper, Esq., counsel in the legal department of the NorthWestern
Energy division of the Company, substantially in the form attached hereto as
Schedule F.

 

(v)Browning, Kaleczyc, Berry & Hoven, P.C., Montana counsel to the Company,
substantially in the form attached hereto as Schedule G.

 

(d)    The Purchasers shall have received from Dewey Ballantine LLP, counsel for
the Purchasers, such opinion, dated the Closing Date, with respect to the
incorporation of the Company, the validity of the Offered Securities, the Final
Offering Circular and the General Disclosure Package, the exemption from
registration for the offer and sale of the Offered Securities by the Company to
the several Purchasers and the resales by the several Purchasers as contemplated
hereby and other related matters as the Representatives may reasonably require,
and the Company shall have furnished to such counsel such documents as they
reasonably request for the purpose of enabling them to pass upon such matters.

 

(e)     The Purchasers shall have received a certificate, dated the Closing
Date, of the President, any Vice President or Treasurer and a principal
financial or accounting officer of the Company in which such officers, to the
best of their knowledge after reasonable investigation, shall certify, on behalf
of the Company, that the representations and warranties of the Company in this
Agreement are true and correct, that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the date of
the most recent financial statements incorporated by reference in the
Preliminary and Final Offering Circular there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the

 

 

 

12

 

 


--------------------------------------------------------------------------------



 

condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole except as set forth in the
General Disclosure Package and the Final Offering Circular or as described in
such certificate.

 

(f)     The Purchasers shall have received a letter, dated the Closing Date, of
Deloitte & Touche, LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to the Closing Date for the purposes of this
subsection.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Representatives may in their sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.

 

8. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Purchaser, its partners, members, directors, officers and its
affiliates and each person, if any, who controls such Purchaser within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or Supplemental Marketing Material or the Exchange Act
Reports, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
including any losses, claims, damages or liabilities arising out of or based
upon the Company’s failure to perform its obligations under Section 5(a) of this
Agreement, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representatives specifically for use therein, it being understood
and agreed that the only such information consists of the information described
as such in subsection (b) below.

 

(b) Each Purchaser will severally and not jointly indemnify and hold harmless
the Company, its affiliates, its directors and officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Circular or
the Final Offering Circular, in each case as amended or supplemented, or any
Issuer Free Writing Communication or Supplemental Marketing Material, or arise
out of or are based upon the omission or the alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representatives specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser consists of (i) the following information
in the Preliminary and Final Offering Circular furnished on behalf of each
Purchaser: the fourth sentence of the second paragraph of text under the caption
“Risk Factors - Risks relating to the Bonds and the Offering - If an active
trading market does not develop for the bonds, you may not be able to resell
them at or above the price you paid for them, or at all,” the third paragraph,
the sixth paragraph, the second and third sentences of the eighth paragraph, and
the tenth paragraph under the caption “Plan of Distribution” provided, however,
that the Purchasers shall not be liable for any losses, claims, damages or
liabilities arising out of or based upon the Company’s failure to perform its
obligations under Section 5(a) of this Agreement.

 

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party

 

 

 

13

 

 


--------------------------------------------------------------------------------



 

under subsection (a) or (b) above, notify the indemnifying party of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under subsection (a) or (b) above to the extent it is not materially
prejudiced as a result thereof. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

 

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

 

(e) The obligations of the Company under this Section shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.

 

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur

 

 

 

14

 

 


--------------------------------------------------------------------------------



 

exceeds 10% of the total principal amount of Offered Securities and arrangements
satisfactory to the Representatives and the Company for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.

 

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 8 shall remain
in effect. If the purchase of the Offered Securities by the Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 9 or the occurrence of any event specified in
clause (iii), (iv), (vi), (vii) or (viii) of Section 7(b), the Company will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention: LCD-IBD, or, if sent to the Company, will
be mailed, delivered or telegraphed and confirmed to it at 125 S. Dakota Avenue,
Sioux Falls, S.D. 57104-6403, Attention: Paul Evans, with a copy to Leonard,
Street and Deinard, 150 South Fifth Street, Suite 2300, Minneapolis, MN 55402,
Attention: Tammie S. Ptacek (fax 612-335-7246); provided, however, that any
notice to a Purchaser pursuant to Section 8 will be mailed, delivered or
telegraphed and confirmed to such Purchaser.

 

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Company as if such holders were
parties thereto.

 

13. Representation of Purchasers. You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
jointly will be binding upon all the Purchasers.

 

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

 

15. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

(a) the Representatives have been retained solely to act as initial purchasers
in connection with the initial purchase, offering and resale of the Offered
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Representatives has been created in respect of any of the
transactions contemplated by this Agreement or the Preliminary or Final Offering
Circular, irrespective of whether the Representatives have advised or are
advising the Company on other matters;

 

(b) the purchase price of the Offered Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Representatives and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c) the Company has been advised that the Representatives and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Representatives

 

 

 

15

 

 


--------------------------------------------------------------------------------



 

have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

 

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against the Representatives for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Representatives shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary claim on behalf of or in
right of the Company, including stockholders, employees or creditors of the
Company.

 

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

 

 

16

 

 


--------------------------------------------------------------------------------



 

 

 

                If the foregoing is in accordance with the Purchasers’
understanding of our agreement, kindly sign and return to us one of the
counterparts hereof, whereupon it will become a binding agreement between the
Company and the several Purchasers in accordance with its terms.

 

 

Very truly yours,

 

 

NORTHWESTERN CORPORATION

 

 

 

By

/s/ Paul J. Evans

 

Title: Treasurer

 

 

 

The foregoing Purchase Agreement

 

is hereby confirmed and accepted

 

as of the date first above written.

 

 

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

 

 

Acting on behalf of themselves

 

and as the Representatives of

 

 

the several Purchasers

 

 

 

By: CREDIT SUISSE SECURITIES (USA) LLC

 

By /s/ Jamie Welch

Title: Managing Director

 

By: DEUTSCHE BANK SECURITIES INC.

 

By /s/ Ben Smilchensky

Title: Managing Director

 

By /s/ Ryan Montgomery

Title: Director

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

I. Purchase Price

The purchase price to be paid by the Purchasers for the Offered Securities shall
be as follows:

Price to Public

Purchasers’ Discount

Purchasers’ Purchase Price

99.951%

0.70%

99.251%

 

 

II. Principal Amount to be Purchased


               Manager

Principal Amount of Offered Securities

Credit Suisse Securities (USA) LLC

$52,500,000

Deutsche Bank Securities Inc.

52,500,000

Wachovia Capital Markets, LLC

15,000,000

KeyBanc Capital Markets, a Division of McDonald Investments Inc.

6,000,000

LaSalle Financial Services, Inc.

6,000,000

Piper Jaffray & Co.

6,000,000

Scotia Capital (USA) Inc.

6,000,000

Wedbush Morgan Securities Inc.

        6,000,000

               Total

$150,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

NorthWestern Investments, LLC

Blue Dot Capital, LLC

Blue Dot Services, LLC

Clark Fork and Blackfoot, L.L.C.

NorthWestern Services Corporation

Nekota Resources, Inc.

NorthWestern Energy Development, LLC

NorthWestern Generation I, LLC

Montana Megawatts I, LLC

NorthWestern Energy Marketing, LLC

Canadian-Montana Pipe Line Corporation

Risk Partners Assurance, Ltd.

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE C

NorthWestern Corporation

$150,000,000 6.04% First Mortgage Bonds due 2016

 

Issuer:

NorthWestern Corporation

Security:

First Mortgage Bonds

Type:

144A (with Registration Rights)

Ratings:

Baa3 (Stable)/BBB- (CreditWatch Negative)/BBB (Stable)

Trade Date:

September 6, 2006

Settlement Date:

September 13, 2006

Maturity Date:

September 1, 2016

Benchmark Treasury:

4.875% UST due August 15, 2016

Benchmark Treasury Yield:

4.797%

Benchmark Treasury Price:

100-19+

Reoffer Spread to Benchmark:

+125 bps

Reoffer Yield:

6.047%

Coupon:

6.04%

Price:

99.951%

Redemption Provisions:

Make whole call T+ 20 bps

Coupon Payment Dates:

Semi-annually on March 1 and September 1, beginning March 1, 2007

CUSIP:

668074 AN 7 (144A)

U66630 AD 3 (Reg S)

Day count:

30/360

Joint-Bookrunning Managers:

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

Senior Co-Managers:

Wachovia Capital Markets, LLC

Co-Managers:

KeyBanc Capital Markets, a Division of McDonald Investments Inc.

Piper Jaffray & Co.

Wedbush Morgan Securities Inc.

LaSalle Financial Services, Inc.

Scotia Capital (USA) Inc.

 

 


--------------------------------------------------------------------------------



 

SCHEDULE D

Opinion of Leonard, Street and Deinard

(Covering New York, Delaware General Corporation and Federal laws)

1.   The Company is a validly existing corporation in good standing under the
laws of the State of Delaware, and has the corporate power and authority to own
its properties and to transact the business in which it is engaged.

2.   The Company has the corporate power and authority to execute and deliver
(or to assume), and to perform its obligations under, each of the Registration
Rights Agreement, the Purchase Agreement, the Offered Securities and the
Mortgage (collectively, the “Transaction Documents”) and has taken or caused to
be taken all necessary corporate action to authorize the execution and delivery
(or the assumption) and performance by it of each of the Transaction Documents.

3.    Each of the Transaction Documents has been duly executed and delivered by
the Company (other than the Mortgage (excluding the Supplemental Indenture) and
the first twenty-five indentures supplemental thereto, each of which has been
duly assumed by the Company).

4.    Each of the Transaction Documents constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

5.    The Offered Securities have been duly and validly issued under the
Mortgage, will be “Outstanding” under and as defined in the Mortgage and will be
entitled to the benefit and security of the Mortgage equally and ratably with
all other bonds outstanding under the Mortgage.

6.    The execution and delivery (or the assumption) of the Transaction
Documents by the Company, and the performance by it of its obligations
thereunder, do not (i) violate (a) the Delaware General Corporation Law, or
(b) Federal or New York State law or regulation, or (ii) violate any order or
decree of any Federal or New York State court or governmental instrumentality
applicable to the Company and of which such counsel has knowledge, or (iii)
conflict with, or result in a breach of, constitute a default under, or result
in the creation or imposition of any Lien upon any of the property of the
Company pursuant to any material agreement of the Company identified on Schedule
A to such opinion, except as would not cause or result in a Material Adverse
Effect or (v) violate any provision of the certificate of incorporation or
bylaws of the Company.

7.   No consent, approval, authorization or order of, or filing with, any
federal governmental agency or body or any court is required to authorize, or is
otherwise required in connection with, the execution and delivery (or, if
applicable, assumption) and performance of the Transaction Documents by the
Company, including, without limitation, the issuance by the Company of the
Offered Securities, upon the terms and subject to the conditions provided in the
Transaction Documents (collectively, the “Issuance of Bonds”), except (a) such
as may be required under or by (i) the Securities Act and (ii) the Trust
Indenture Act, with respect to the Registration Rights Agreement and the
transactions contemplated thereunder, (b) the approval of the Issuance of Bonds
by the Federal Energy Regulatory Commission (“FERC”), which approval is
contained in FERC’s letter order dated August 18, 2006 and which letter order is
in full force and effect; and the Issuance of Bonds is in conformity with the
terms of such letter order (including, without limitation, the aggregate amounts
of securities authorized to be issued thereby).

8.    The Company is not, and after giving effect to the application of the
proceeds of the Offered Securities, will not be (solely as a result of such
application), an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

9.    It is not necessary, in connection with the issuance and sale of the
Offered Securities in accordance with the Purchase Agreement and in connection
with the issuance and delivery to the Trustee of the Offered Securities under
the circumstances contemplated by the Indenture to register the Offered
Securities under the Securities Act of 1933, as amended, or to qualify any
indenture in respect thereof under the Trust Indenture Act of 1939, as amended.

 

2

 


--------------------------------------------------------------------------------



 

 

10.   No filings with any governmental authority or body are required in the
state of Delaware in order to perfect the lien of the Mortgage upon any property
of the Company (other than property owned by the Company in the states of
Montana and Wyoming) described in the Mortgage as subject to the lien thereof.

11.  Each of the Transaction Documents conforms to the description thereof
contained in the General Disclosure Package and the Final Offering Circular.

12.  The execution, delivery and performance of the Mortgage, the Registration
Rights Agreement and the Purchase Agreement and the issuance and sale of the
Offered Securities and compliance with the terms thereof will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default or result in the creation or imposition of any Lien (other than the
Liens of the Mortgage) upon any property or assets of the Company under, (i) any
statute, any rule, regulation or order of any governmental agency or body or any
court having jurisdiction over the Company or any subsidiary of the Company or
any of their properties that in such counsel’s experience customarily applies to
transactions of the type contemplated by this Agreement, the Mortgage, the
Registration Rights Agreement and the Offered Securities, (ii) any agreement or
instrument known to such counsel to which the Company or any such subsidiary is
a party or by which the Company or any such subsidiary is bound or to which any
of the properties of the Company or any such subsidiary is subject, or (iii) the
certificate of incorporation or by-laws of the Company or any such subsidiary,
except, in the cases of clauses (i) and (ii) above, for any such breach,
violation, or default that would not result in a Material Adverse Effect.

13.  The FERC has issued appropriate authorization with respect to the issuance
of the Offered Securities in accordance with the Mortgage; to such counsel’s
knowledge, after due inquiry, such authorizations are in full force and effect
and the issuance of the Offered Securities is in conformity with the terms of
such authorizations and no other consent, approval, authorization or order of,
or filing with, any governmental agency or body or any court is required for the
consummation by the Company of the transactions contemplated by the Purchase
Agreement and the Registration Rights Agreement in connection with the issuance
or sale of the Offered Securities, except such as may be required under state
securities laws and except for the order of the Commission declaring the
Exchange Offer Registration Statement or the Shelf Registration Statement
effective.

Based upon such counsel’s participation in conferences and review of documents
pursuant to such counsel’s engagement by the Company, such counsel has no reason
to believe that the Final Offering Circular, or any amendment or supplement
thereto, or any Exchange Act Report, as of the date hereof and as of the Closing
Date, contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; such counsel has no reason to believe that the General
Disclosure Package, as of the Applicable Time and as of the Closing Date,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; the descriptions in the Final Offering Circular and the
Exchange Act Reports of statutes, legal and governmental proceedings and
contracts and other documents are accurate and fairly present the information
required to be shown; it being understood that such counsel expresses no opinion
as to (i) the financial statements or other financial data contained in the
General Disclosure Package, the Final Offering Circular and the Exchange Act
Reports, or (ii) the information in the Preliminary and Final Offering Circular
identified in Section 8(b) of the Purchase Agreement as having been furnished on
behalf of each Purchaser.

 

3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE E

Opinion of Thomas Knapp, Esq.

1.    The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, has all requisite
corporate power and authority (a) to execute, deliver (or assume) and perform
its obligations under the Registration Rights Agreement, the Purchase Agreement,
the Mortgage and the Offered Securities (collectively, the “Transaction
Documents”), and (b) to own and encumber its assets and conduct its business as
described in the General Disclosure Package, the Final Offering Circular and the
Exchange Act Reports. The Company is duly qualified to transact business, and is
in good standing as a foreign corporation, in the States of Montana, Wyoming,
South Dakota, Nebraska, North Dakota and Iowa.

2.    There are no “significant subsidiaries” (as the term “significant
subsidiary” is defined in Rule 1-02 of Regulation S-X promulgated by the
Securities and Exchange Commission) of the Company as of the date of such
opinion.

3.    The authorized, issued and outstanding capital stock of the Company is as
set forth in the Final Offering Circular in the column entitled “Actual” under
the caption “Capitalization” (except for subsequent issuances, if any, pursuant
to reservations, agreements or employee benefit plans referred to in the Final
Offering Circular).

4.    Each of the Transaction Documents has been duly authorized by all
necessary corporate action on the part of, and duly executed and delivered (or
assumed), by, the Company. The Offered Securities have been duly and validly
authorized and issued.

5.   The Registration Rights Agreement and this Agreement constitute the valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, subject to: (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally, including without limitation fraudulent transfer or
conveyance laws; (ii) the effect of public policy considerations or court
decisions which may limit rights to obtain indemnification or contribution; and
(iii) the effect of general principles of equity (including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealings and the
availability of equitable remedies, including, without limitation, specific
performance and equitable relief), regardless of whether enforceability is
considered in a proceeding in equity or at law.

6.    The execution and delivery (or the assumption) by the Company of the
Transaction Documents, and the performance by the Company of its obligations
thereunder, do not: (i)  violate any of the terms, conditions or provisions of
the Certificate of Incorporation or bylaws of the Company, as in effect as of
the Closing Date; (ii)  violate any of the terms, conditions or provisions of
any order, writ, judgment, decree or award of any court or administrative decree
binding on or affecting the Company; (iii) result in a breach of, constitute a
default under, require the termination of, or the approval or consent of any
Person under, any material agreement to which the Company is a party or by which
the Company or any of its properties is bound, which breach, default or
termination, or the failure to obtain such approval or consent, could reasonably
be expected to have a Material Adverse Effect; or (iv) to such counsel’s
knowledge, result in or require the creation or imposition of any Lien
whatsoever upon or with respect to any of the properties or assets of the
Company (other than the Lien of the Mortgage).

7.    To such counsel’s knowledge, other than as disclosed in the General
Disclosure Package and the Final Offering Circular, (i) there are no material
judgments outstanding against the Company, and (ii) there is no action, suit,
proceeding, governmental investigation or arbitration, at law or in equity or
before any Governmental Authority, pending or overtly threatened against the
Company or any of its properties, which could reasonably be expected to have a
Material Adverse Effect, or which purports to affect the legality, validity or
enforceability of the Transaction Documents or which prevents, enjoins or
prohibits, or seeks to prevent, enjoin or prohibit, the execution or enforcement
of the Transaction Documents or the consummation of the transactions
contemplated by the Transaction Documents.

 


--------------------------------------------------------------------------------



 

8.    The Company is not subject to regulation as a utility company under any
statute or regulation of the State of South Dakota or the State of Nebraska such
that its ability to incur indebtedness or to consummate the transactions
contemplated by the Transaction Documents is limited. The Company is not subject
to regulation as a utility company in any states other than Montana, South
Dakota and Nebraska (and the Company is not subject to such regulation in the
States of Iowa, North Dakota and Delaware).

9.    No filings with any governmental authority or body are required in the
state of South Dakota in order to perfect the lien of the Mortgage upon any
property of the Company (other than property owned by the Company in the states
of Montana and Wyoming) described in the Mortgage as subject to the lien
thereof.

10.  The Federal Energy Regulatory Commission (FERC) has issued appropriate
authorization with respect to the issuance and sale of the Offered Securities in
accordance with this Agreement; the Montana Public Service Commission (MPSC) has
issued appropriate authorization with respect to the issuance and delivery of
the Offered Securities in accordance with the Mortgage and this Agreement; to
such counsel’s knowledge, after due inquiry, such authorizations are in full
force and effect and the issuance of the Offered Securities is in conformity
with the terms of such authorizations and no other consent, approval,
authorization or order of, or filing with, any governmental agency or body or
any court is required for the execution, delivery or consummation of the
transactions contemplated by the Transaction Documents, except (i) in the case
of any thereof related to the operation by the Company of its properties or the
filing or recording of documents or instruments in respect of the Liens created
or purported to be created thereunder, which will be made in the ordinary course
of the Company’s business, (ii) those which the failure to obtain would not have
a Material Adverse Effect, or (iii) such as may be required under state
securities laws and except for the order of the Commission declaring the
Exchange Offer Registration Statement or the Shelf Registration Statement
effective and except for the filing of a notice of sale on Form D as required by
Rule 503 of Regulation D of the Securities Act. With respect to the opinions
related to approval by the FERC, such counsel shall be entitled to rely on the
opinion of even date herewith of Leonard, Street and Deinard Professional
Association, and with respect to the opinions related to approval by the MPSC,
such counsel shall be entitled to rely on the opinion of even date herewith of
Browning, Kaleczyc, Berry & Hoven, P.C.

11.  Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries or their respective property is bound.

12.  To such counsel’s knowledge, there are no contracts or agreements between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Exchange Securities registered pursuant to any Exchange Offer
Registration Statement as required pursuant to the Registration Rights
Agreement.

13.  To such counsel’s knowledge, there are no material franchises, contracts,
indentures, mortgages, loan agreements, notes, leases or other instruments
required to be described or filed as an exhibit to the Company’s Exchange Act
Reports other than those described or referred to therein or filed or
incorporated by reference as exhibits thereto.

Such counsel has no reason to believe that the Final Offering Circular, or any
amendment or supplement thereto, or any Exchange Act Report, as of the date
hereof and as of the Closing Date, contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; such counsel has no
reason to believe that the General Disclosure Package, as of the Applicable Time
and as of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; the descriptions in the Final
Offering Circular and the Exchange Act Reports of statutes, legal and
governmental proceedings and contracts and other documents are accurate and
fairly describe such statutes, legal and governmental proceedings and contracts;
it being understood that such counsel need express no opinion as to (i) the
financial statements or other financial data contained in the General Disclosure
Package, the Final Offering Circular and the Exchange Act Reports or (ii) the

 

2

 


--------------------------------------------------------------------------------



 

information in the Preliminary and Final Offering Circular identified in Section
8(b) of the Purchase Agreement as having been furnished on behalf of each
Purchaser.

 

3

 


--------------------------------------------------------------------------------



 

 

SCHEDULE F

Opinion of

Wayne Harper, Esq.

i.              The Company has valid and subsisting franchise rights, licenses,
permits, and other authorizations, free from any restrictions or conditions
which are unusual or unduly burdensome, sufficient for the ownership of its
properties and the conduct of its utility business in the States of Montana and
Wyoming;

ii.            The Mortgage has been duly authorized, executed and delivered
(and/or duly assumed) by the Company (or its predecessors) and (assuming due
authorization, execution and delivery by the Trustees (or their predecessors)),
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as the same may be limited by (a) the laws
of the jurisdictions in which the physical properties covered thereby are
located affecting the remedies for the enforcement of the security provided
therein (which laws do not, in the opinion of such counsel, make inadequate the
remedies necessary for the realization of the benefits of such security) and (b)
applicable bankruptcy, reorganization or similar laws affecting creditors’
rights generally;

iii.           The Mortgage, excluding the Supplemental Indenture (but including
any necessary related financing statements), has been filed and recorded
wherever and to the extent necessary to perfect the lien thereof upon the
properties now owned by the Company in the States of Montana and Wyoming and
intended to be subject thereto; all fees or taxes in connection therewith have
been paid and no other filing or recordation is presently necessary in order to
perfect the lien of the Mortgage on such properties; (b) the Mortgage, excluding
the Supplemental Indenture, now constitutes, and the Mortgage, when the
Supplemental Indenture shall have been duly filed for recording and is recorded,
will continue to constitute, a legally valid and directly enforceable first
mortgage lien (subject only to the matters described in (v) below and the
exception set forth in (ii) above) for the equal and proportionate security of
the Mortgage Bonds and of the first mortgage bonds of other series heretofore
issued and hereafter to be issued under the Mortgage, upon the mortgaged
properties specifically described therein as subject to the lien thereof
(excluding all properties heretofore disposed of in accordance with the terms
thereof or expressly excepted therefrom) and such mortgaged properties, other
than said excluded and excepted properties, comprise and constitute
substantially all of the utility property of the Company in the States of
Montana and Wyoming; and (c) the after-acquired property clause in the Mortgage
subjects to the lien of the Mortgage all after-acquired utility property of the
Company in the States of Montana and Wyoming (except such thereof as is
expressly excepted from the lien of the Mortgage);

iv.            The Supplemental Indenture has not yet been filed or recorded,
but no such filing and recording is necessary to perfect the lien of the
Mortgage upon the properties now owned by the Company in the States of Montana
and Wyoming and intended to be subject thereto or to extend such lien for the
benefit of the Offered Securities; (b) no re-recording or refiling of the
Mortgage or any other instruments or documents (except for periodic filings
which extend the effectiveness of financing statements) is required to preserve
and protect the lien of the Mortgage; and (c) under the present law of the
States of Montana and Wyoming, no further supplemental indentures or other
instruments or documents are required to be executed, filed and/or recorded to
extend the lien of the Mortgage to after-acquired property; however, the Company
is required by the terms of the Mortgage to promptly record and file the
Supplemental Indenture;

v.             The Company has good and marketable fee simple title to all of
the real properties, and good and marketable title to all other properties,
located in the States of Montana and Wyoming owned by it, subject only to the
lien of the Mortgage and such other Excepted Encumbrances and Permitted
Encumbrances (each as defined in the Mortgage), and such other liens,
encumbrances, defects and irregularities which are customarily found with
respect to properties of like size and character and which, in the opinion of
such counsel, do not materially impair the use of the property affected thereby
in the operation of the utility business of the Company in the States of Montana
and Wyoming; and the properties in the States of Montana and Wyoming held under
leases by the Company are held under valid and enforceable leases subject only
to such exceptions as do not materially interfere with the conduct of the
utility business of the Company in the States of Montana and Wyoming.

 


--------------------------------------------------------------------------------



 

 

SCHEDULE G

Opinion of

BROWNING, KALECZYC, BERRY & HOVEN, P.C.,

Montana counsel to the Company

1.             The execution and delivery of the this Agreement, the Offered
Securities and the Mortgage (the “Transaction Documents”) by the Company, and
the performance by it of its obligations thereunder do not violate any Montana
law or regulation, or violate any order or decree of any Montana State court or
governmental instrumentality applicable to the Company and of which such counsel
has knowledge.

2.             No consent, approval or authorization of, or filing with, any
Montana State governmental or public body or authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance of the Transaction Documents by the Company, including, without
limitation, the incurrence of indebtedness or the issuance of first mortgage
bonds covering Montana property as contemplated by the Transaction Documents,
except for the approval of the Montana Public Service Commission (“MPSC”), which
approval has been duly and validly obtained and is subject to the terms and
conditions stated in such order.

3.             The issuance of the Offered Securities pursuant to and in
accordance with the Transaction Documents, including the Supplemental Indenture,
conforms with the MPSC Order.

 

 

 